DETAILED ACTION
	The amendment to the specification filed 05/11/2022 has been entered.

Claims 40-43, 45-49, 51-54, 56 have been allowed by the notice of allowability mailed 04/11/2022.  allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cathy Moore, attorney of record, on May 05/2022.
(A) The substitute specification filed 05/11/2022 has been entered.

(B) The after final amendment filed 03/11/2022 has been entered, and further amended as follows: 
a)	The last 3 lines of claim 40 has been amended to read as follows:
“and wherein said additive is 
b)	Claim 43, line 3, the phrase “as active agent” at the end of the claim, after the term “rotigotine” and before the period, has been canceled.
c)	Claim 46, line 2, the term “active ingredient” after term “incorporating” and before the phrase “into the skin” has been replaced by ----rotigotine----.
d)	Claim 47, line 12, the term “active agent” after phrase “18 to 25 %” and before the phrase “for an administration” has been replaced by ----rotigotine----.
e)	Claim 47, line 14, the term “active agent” after phrase “within a ratio of” and before the phrase “to additive of” has been replaced by ----rotigotine----.
f)	Claim 49, line 2, the term “active agent” after phrase “displacing dissolved” and before the phrase “with cutaneous water” has been replaced by ----rotigotine----.
g)	Claim 53, line 2, the term “active agent” after phrase “an amount of” and before the phrase “sufficient for” has been replaced by ----rotigotine----.
h)	Claim 54, line 2, the term “active agent” after phrase “entirety of the” and before the period at the end of the claim has been replaced by ----rotigotine----.
i)	Claim 56, the phrase bridging lines 1 and 2 of the claim that reads as “said said active agent is rotigotine, said additive is polyvinyl pyrrolidone,” has been deleted.
j)	Claim 57 has been canceled. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./